Title: To George Washington from William Clajon, 13 December 1783
From: Clajon, William
To: Washington, George


                        
                            Sir,
                            Philadelphia December 13. 1783
                        
                        A disorder, equally troublesome and painful, prevented me from personally presenting my Respects to your
                            Excellency.
                        General Gates, in his Letter of the 29th of last July, recommended me to Your Excellency, that your Support
                            might enable me to obtain the Commission of Major in the Army of the United States, with the Instruments of the Officer of
                            that Rank. My Appointment, as a Staff Officer, entitles me to no Advantage, besides Pay and Subsistence.
                        I am conscious that my Services never were conspicuous; but, I have devoted to the Public more than Seven
                            Years of my Time, at a late Stage of Life, in the Expectation that Opportunities would offer for more important Trials of
                            my Usefulness. To those Hopes I have sacrificed many advantageous Prospects in a civil Capacity; and, I believe, that my
                            Wishes would have been gratified, had an Expedition into Canada taken Place. I should be happy, Sir, if General Gates’s
                            Recommendation could insure to me your Excellency’s Countenance, and incline Congress to grant me that Promotion.
                        By the Resignation of General Lincoln on the Vacancy of an Officer in the War Department, entrusted here with
                            the Power of issuing Warrants to the Paymaster General, I labor under a distress which, I conceive, it is in Your
                            Excellency’s Power immediately to relieve.
                        In May last, the Secretary at War gave me Orders for the Regiment of my Subsistence to that Time, and the
                            Allowance of the One Month Pay, as given to the Rest of the Army; but he told me that, in Consequence of a Resolve of
                            Congress, passed in December 1780, he understood my Appointment eventually ceased and that he would
                            allow me no future Subsistence, unless he should be authorized to that Effect.
                        Some Time after, I saw the Resolve he referred me to, and observed that it affected no others than the
                            "Officers in the Line of the Army," who were not "in actual Service," but General Lincoln was then gone to Virginia. His
                            frequently travelling on the Service permitting him to stay but a very short Time here, and the ill State of my Health disabling
                            me from knowing in Time when he returned, I never could represent to him that the Resolve did not apply to my Case.
                        Major Jackson, his Assistant, though made sensible of the Propriety of my Claim, would not
                            take the Decision upon himself, and even refused to give me an Order for the Three Months Pay additionally granted on
                            Account, in the Financier’s Notes payable after Six Months Date, which now are become due. The Want of that Supply and
                            the Subsistence Money has involved me into many Difficulties which, I trust, Your Excellency’s Love of Justice and generous
                            Disposition will remove, if it be in your Power. I have the Honour to be with the greatest Respect, Sir, Your Excellency’s
                            Most humble and most obedient Servt
                        
                            Wm Clajon—late Secretary to
                            Major General Gates and
                            Interpreter to the
                            Northern Depart.
                        
                     Enclosure
                                                
                            
                                 c.13 December 1783
                            
                            The United States of America to William Clajon, late Secretary to Major General Gates, and Interpretor
                                to the Northern Department
                            
                                
                                     
                                    
                                     
                                    
                                     
                                    
                                     
                                    
                                    
                                     
                                    Drs.
                                     
                                    
                                
                                
                                    
                                    1783
                                    
                                    November
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    To
                                    
                                    Six Months Subsistence
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    at the Rate of Four Rations for
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    himself as specially granted
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    to him by Congress
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    and Six Months Do for one Servant
                                    
                                    
                                    120
                                    
                                    Dollars
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    To
                                    
                                    Three Months Pay on Account,
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    in Notes of the Honble the
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    Superintendant of Finances
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    payable at Six Months Date, and now due,
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    at the Rate of Sixty Six Dollars per Month
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    for his Pay, as Secretary to General
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    Gates and Interpreter to
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    the Northern Department, 
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    according to the Resolves
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    of Congress of
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    January 9, 1777
                                    
                                    
                                    198
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    Dollars
                                    
                                    318
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    By
                                    
                                    Contra paid Two Months Subsistence
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    on Account
                                    
                                    
                                    
                                         40
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    Balance due
                                    
                                    
                                    278
                                    
                                    
                                
                            
                            
                                
                            
                            
                                Errors Excepted By Wm Clajon 
                                 Late Secretary to Major General Gates
                                 and interpreter to the Northern Department
                            
                        
                        
                    